Citation Nr: 1209610	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-37 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2007 statement responding to the April 2007 Statement of the Case, the Veteran stated that he desired to re-open his service connection claim for a back disability.  Upon submission the period for timely perfecting an appeal had not expired, and the RO accepted this statement in lieu of a substantive appeal.  See 38 C.F.R. § 20.203 (2011). 

In February 2010 and April 2010, the Board remanded this appeal for additional development and the case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a June 2011 statement, the Veteran requested a formal personal hearing with the Board via videoconference hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. 
§ 3.103(c) (2011).  Additionally, an appellant has 90 days following the mailing of notice that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, which comes first, to submit a request for personal hearing.  38 C.F.R. § 20.1304(a) (2011).  In this case, it appears that the Veteran submitted his request for a personal hearing following the March 2011 supplemental statement of the case and prior to the July 2011 letter notifying him that his case had been transferred to the Board.  Nevertheless, the Board finds that the Veteran must be provided an opportunity to present testimony at a videoconference hearing at the RO before the Board may proceed with appellate review. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a video conference hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


